      Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 1 of 9 PageID #: 151



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

ATTALA COUNTY, MISSISSIPPI,
BRANCH OF THE NAACP, et al.                                                                             PLAINTIFFS

VS.                                                           CIVIL ACTION NO. 4:19-CV-167-DMB-JMV

DOUG EVANS, in his official capacity                                                                    DEFENDANT
______________________________________________________________________________
 MEMORANDUM REPLY IN SUPPORT OF MOTION TO DISMISS, OR TO ABSTAIN
______________________________________________________________________________
         Plaintiffs lack Article III standing and their requested equitable relief is incongruent with O’Shea

v. Littleton, 414 U.S. 414 (1974). Plaintiffs do not allege a concrete and particularized injury, nor that the

injury is actual or imminent. Instead, plaintiffs argue their injury is predicated on the fact that they meet

the qualifications to serve as jurors and stand ready and able to do so. This does not satisfy Article III.

          Through rhetorical sleight of hand, plaintiffs’ oppositional response suggests their equitable

relief is straightforward, would not interrupt state court criminal proceedings, and not implicate O’Shea.

It is inescapable, however, that the relief sought will permanently entangle this Court in future review of

state criminal court Batson challenges. The relief sought will also undoubtedly require this Court to

reexamine a state court’s Batson rulings if class members return to this Court, as they suggest they would,

to enforce an injunction that Mr. Evans exercised peremptory challenges based on race. ECF No. 13, p.

27. Regardless of how the requested relief is fashioned, the result is incompatible with O’Shea.

I.       Plaintiffs Lack a “Concrete” and “Particularized” Injury

         Plaintiffs rely primarily on a trio of cases to support their alleged injury – Ciudadanos Unidos

De San Juan v. Hildago Cty. Grand Jury Comm’rs, 622 F.2d (5th Cir. 1980),1 Carter v. Jury Comm’n of



         1 A judge appointed three to five people to serve as jury commissioners. 622 F.2d at 811. The commissioners
chose between 15 and 20 people to be summoned as grand jurors. Id. The statute did not specify how commissioners
were to select names for the jury list nor were they required to use any particular source for names to be put on the list.
      Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 2 of 9 PageID #: 152



Green Cty, 396 U.S. 320 (1970),2 and Turner v. Foche, 396 U.S. 346 (1970).3 ECF No. 13, pp. 5-8.4

These cases are readily distinguishable “because they involved challenges to the alleged systematic and

unilateral exclusion of racial groups from jury rolls by officials charged with the administration of the

state’s jury-selection laws.” Hall v. Valeska, 509 F. App’x 834, 836 (11th Cir. 2012) (emphasis original).

There is no challenge to the jury roll system in this case.

         The Hall plaintiffs also challenged “the discretionary use of peremptory strikes during judicial

proceedings – strikes which may be objected to, ruled on contemporaneously, and subjected to appellate

review.” Id. Moreover, as Ciudadanos observed, the Texas jury selection system “relie[d] ‘at no stage on

random choice or the laws of chance.” 622 F.2d at 823 (citation omitted). Mississippi’s statutory jury

selection system, writ large, encompasses a number of random choices and laws of chance prior to the

point at which a prospective juror could be stricken by a peremptory challenge. ECF No. 9, pp. 12-14.

         While plaintiffs rely on Carter, the Court in Powers v. Ohio said “[w]e have held that individual

jurors subjected to racial discrimination have the legal right to bring suit on their own behalf.” 494 U.S.

400, 414 (1991) (citing Carter, 396 U.S. at 329-330). Powers notably distinguished Carter as to

declaratory or injunctive claims stating “[u]nlike a challenge to systemic practices of the jury clerk and




Id. Plaintiffs were Mexican-Americans, women, people ages 18-28, and persons below the poverty level. Id. at 812. No
members of these groups had been called for jury service in the prior ten years. Id. at 818.
         2
            In Carter, the Governor appointed a three-member jury commission by county. The commission prepared a
jury role with all “qualified, nonexempt citizens . . . who [were] ‘generally reputed to be honest and intelligent and are
esteemed in the community for their integrity, good character and sound judgement.’” 396 U.S. at 322-23. New names
deemed acceptable were added to the roll. Id. at 326. The clerk did not obtain the names of all eligible jurors. Id. at 324.
The list “produced a small group of individually selected or recommended names for consideration.” Id. at 327.

         3 In Turner, the statutory scheme provided that the county board of education consisted of five freeholders. It

was selected by the grand jury drawn from a jury list selected by the six-member county commission. The commissioners
were appointed by the judge of the state superior court for the county where the board was located. Id. at 534. No name
was added to the list unless he was personally known to at least one of the jury commissioners. Id. at 535.
         4
           Plaintiffs also cite Society of Separationists, Inc. v. Herman, 959 F.2d 1283 (5th Cir. 1992) in which the Fifth
Circuit held a prospective juror lacked standing for prospective relief because the injury was speculative. Id. at 1286.

                                                             2
     Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 3 of 9 PageID #: 153



commissioners such as we considered in Carter, it would be difficult for an individual juror to show the

likelihood that discrimination at the voir dire stage will recur.” 499 U.S. at 414. Unlike Carter,

Ciudadanos, and Turner, plaintiffs do not allege they are excluded from jury rolls. Plaintiffs acknowledge

that jury summons lists are compiled from the database of the county’s registered voters maintained by

the Mississippi Secretary of State’s Office. ECF No. 13, pp. 5-7. The Circuit Clerk then issues the

summonses to prospective jurors. Id. From that point, there are still a number of independent factors that

impact whether a person sits on a criminal jury having nothing to do with a peremptory strike.

        Plaintiffs also incorrectly analogize their alleged injury to cases invalidating public contract set-

aside programs. ECF No. 13, pp. 7-8 (citing Associated Gen. Contractors of Am. v. Jacksonville, 508

U.S. 656 (1993) and City of Richmond v. J.A. Croson Co., 488 U.S. 469 (1989)). According to plaintiffs,

“the injury is the denial of the ‘right to be considered for public service without the burden of invidiously

discriminatory disqualification.’” Id.at 7 (quoting Turner, 396 U.S. at 362). Plaintiffs argue they need

only show they are “able and ready” to particulate in the jury selection process. Id. at 8. Jacksonville and

Croson do not advance the plaintiffs alleged injury. Like the jury selection systems that systematically

excluded racial groups from jury rolls at the outset, the set-aside programs in Jacksonville and Croson

similarly excluded a class of contractors from bidding on a fixed percentage of city projects – ab initio.

        The alleged injury in those cases was the inability to bid on a percentage of projects. As noted in

Croson, “past discrimination in a particular industry cannot justify the use of an unyielding racial

quota.” 488 U.S. at 498. Neither Jacksonville nor Croson is analogous to the circumstances

impacting prospective jury service in this case. Plaintiffs’ injury theory is predicated on the fact they are

eligible for jury service and stand ready and able to serve in the absence of anything further. This is a

“hypothetical” and “conjectural” injury. Stringer v. Whitley, 942 F.2d 715, 721 (5th Cir. 2019).




                                                     3
      Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 4 of 9 PageID #: 154



II.     Plaintiffs Alleged Future Injury is not “Certainly Impending”

         In an attempt to distinguish Clapper v. Amnesty Int’l, 588 U.S. 398 (2013), plaintiffs say Turner

v. Foche “confirms that a court may reach the merits of a race discrimination claim challenging a multi-

step selection system. . ..” ECF No. 13, p. 13. They maintain the “harm is not dependent on a series of

events leading to [p]laintiffs necessarily being struck . . . [but] is dependent on the ‘imposition of a barrier’

between them and a fair jury selection process . . ..” Id at 14. This is incorrect for several reasons. First,

as plaintiffs acknowledge, Turner did not address standing. Id. at 15, n.7. It is well-settled that courts are

not “bound by a prior exercise of jurisdiction in a case where it was not questioned and it was passed sub

silentio.” Kershaw v. Shalala, 9 F.3d 11, 13, n.3 (5th Cir. 1993) (citing U.S. v. L.A. Tucker Truck Lines,

344 U.S. 33, 38 (1952)).

        Second, plaintiffs incorrectly equate the statutory mechanisms that led to African-Americans

being excluded from a school board in Turner with the possibility they might be summoned as

prospective jurors in the future. In Turner, the “board of education consisted entirely of white people;

had been selected by a predominately white grand jury, which in turn had been selected by the jury

commissioners, all of whom were white.” Id. at 350. Members of the jury, on which white people were

overrepresented “chose only white people as members of the board of education pursuant to the Georgia

constitutional and statutory provisions governing school-board selection.” Id. at 535. Like Carter and

Ciudadanos, individuals were excluded, or drastically under included, on the list of potential jurors.

        Finally, the first act required for plaintiffs to come in contact with the jury system in this case is

random – that they receive a jury summons. In Turner, potential jurors were not added to the list, for

instance, unless they were personally known to at least one of the jury commissioners. Id. at 535. Plaintiffs

do not allege they are excluded from the data base from which the Circuit Clerk draws prospective jurors.

        Plaintiffs also argue incorrectly “the instant case is akin to [Ciudadanos], where plaintiffs alleged

‘an injury that turns on a single contingency: that the [defendants] will act exactly as they have for the

                                                       4
       Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 5 of 9 PageID #: 155



past ten years.” ECF No. 13, p. 14. However, the Ciudadanos Court found the Texas jury summons

system did not rely, at any stage, on random choice or laws of chance. 622 F.2d at 823. The statutory jury

process in Mississippi involves a number of random and independent factors. ECF No. 9 pp. 12-14.

         Finally, plaintiffs say their “allegations support the inference that there is “at least a ‘substantial

risk’ that the injury will occur.” ECF No. 13, p. 10. However, a future injury must also be “imminent, not

conjectural or hypothetical.” Stringer, 942 F.2d at 721. And the injury must be “certainly impending.”

Clapper, 588 U.S. at 409 (“[T]o the extent that the ‘substantial risk’ standard is relevant and is distinct

from the ‘clearly impending’ requirement, respondents fall short of even that standard . . .”); Lujan v. Defs

of Wildlife, 504 U.S. 555, 564, n. 2 (Future injuries must “proceed with a high degree of immediacy. . .”).

Finally, the “threatened injury must be certainly impending to constitute injury in fact . . ..” 588 U.S. at

409 (citations and internal quotations omitted). Plaintiffs do not address these required elements.

         In the end, plaintiffs lack a “certainly impending” threatened injury. Plaintiffs indisputably have

no cognizable claim that they have been subjected personally to discriminatory treatment in the jury

selection process. Only Plaintiff Young alleges she was summoned for jury duty sixteen years ago. ECF

No. 1, ¶ 19. Like Clapper, plaintiffs’ theory of standing relies on a highly attenuated chain of possibilities

and does not satisfy the requirement that the injury is “certainly impending.” 588 U.S. at 410.

III.     Abstention is Proper

         Plaintiffs maintain abstention is improper because the “injunction in O’Shea is different than the

injunction requested here.” ECF No. 13, p. 24. They argue that in Pipkins v. Stewart, 2019 WL 1442218

(W.D. La. April 1, 2019) and Hall v. Valeska, 849 F. Supp.2d 1332, 1338 (M.D. Ala.), the courts got

abstention wrong under the same circumstances, although the Eleventh Circuit in Hall affirmed the

district court. 509 F. App’x 834. Like Plaintiffs here, the Hall plaintiffs said they were not seeking to

enjoin current or future criminal proceedings. The District Court held “the relief sought by the [p]laintiffs

could also allow any member of the class subjected to the peremptory strike to promptly seek a contempt

                                                       5
      Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 6 of 9 PageID #: 156



citation in federal court, so that resort to the federal courts by beneficiaries of the injunction to enforce

the injunction would interrupt that process.” Hall, 849 F. Supp.2d at 1338 (emphasis supplied).

         Clearly cognizant of their O’Shea dilemma, Plaintiffs maintain that, assuming the Court granted

their injunction, they will not “interrupt any pending criminal prosecutions.” ECF No. 13, p. 23. As non-

parties to the state court proceeding they argue if “Mr. Evans strikes them with a peremptory challenge,

they will leave the courtroom, and the trial will proceed uninterrupted.” Id., p. 26.5 However, any member

of a class under an injunction order from this Court could seek immediate relief. “Once issued, an

injunction may be enforced.” Hutto v. Finney, 437 U.S. 678, 690-91 (1978). Plaintiffs cannot say the state

court proceedings would not be interrupted by a dismissed juror seeking prompt relief from this Court.6

         Plaintiffs argue Ciudadanos prohibits abstention pointing to footnote 49. ECF No. 13, pp. 21-22.

Ciudadanos distinguished O’Shea because “appellants’ compliance with the district court’s order can be

fully accomplished and evaluated before any actual proceedings are commenced before even the grand

jury’s consideration of any indictments.” 622 F.2d at n.49. That is not the case here. The relief could be

implicated either when the juror is excluded, or at a later date, which would entangle this Court in review

of a prior state court Batson challenge. Either way, this is distinguishable from Ciudadanos.

         Although Powers held a prospective juror does not have the right to sit on a particular petit jury,

the impact of a juror seeking relief under a federal injunction during or after a state criminal trial presents

significant federalism concerns. It is not simply that a dismissed juror could interfere immediately in an



         5 The Eleventh Circuit said “[e]ven if that proposition is true, enforcement of the injunction might – as Plaintiffs

themselves suggest – involve holding Valeska in contempt, which would again raise concerns under O’Shea and
Younger.” Hall, 509 App’x at 836 (citing Luckey v. Miller, 976 F.2d 673, 679 (11th Cir. 1992) (“[I]f, at the end of
protracted litigation, a compliance problem arose which would force abstention on the same ground that existed prior to
trial.”). “We are also unpersuaded by Plaintiffs’ argument that abstention is inappropriate where no pending state
proceeding exists. Id. (citation omitted) (emphasis supplied).
         6
           In fact, plaintiffs state “even if a [p]laintiff does seek relief in federal court, by the time they bring the issue to
the Court’s attention, jury selection would almost surely be finished, and the Court would not be in a position to interrupt
it.” ECF No. 13, p. 26, n.13. Plaintiffs concede its possible a dismissed juror may seek immediate relief in this Court.

                                                                6
      Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 7 of 9 PageID #: 157



ongoing state criminal proceeding, but also the impact a federal injunction of this nature would have

upon the state criminal court proceedings.

         In Pipkins, the District Court recognized “[w]ere the Court to adjudicate the claim, it would then

be intervening in a state court criminal proceeding. If the Court found in favor of the stricken African-

American prospective juror, it would create an avenue for collateral attack on the validity of the state

court verdict.” Pipkins, 2019 WL 2592634 (W.D. La June 20, 2019).7 “If even a small fraction of the

African-American prospective jurors stricken by a District Attorney’s peremptory chose to mount a

challenge, the Court could easily find itself intervening in dozens of state court criminal proceedings.

This type of ongoing enforcement of a permanent injunction greatly offends the principles of comity,

federalism, and equitable restraint underlying O’Shea.” Id. at *3.

         Finally, plaintiffs argue they “have not sought to enjoin individual discriminatory decisions by

Mr. Evans . . . [but] have requested an injunction that halts his policy, custom, or usage of discrimination

against Black Jurors.” ECF No. 13, p. 26. While this appears to be a distinction without a real difference,

it is inescapable this Court would have to review peremptory challenges to ascertain if a prospective juror

was, in fact, stricken due to race. Further, if a potential juror is dismissed after a Batson challenge and

seeks relief under an injunction order, this Court would have to review the individual circumstances of

why that juror was dismissed and whether the decision was based on race to determine if the dismissal

of the prospective juror constituted a violation of an injunction.8

         As in Pipkins, plaintiffs try to avoid triggering O’Shea by suggesting that they would not interfere

with the state court proceeding, but instead, “file a motion with this Court seeking relief . . .” including


         7
          Plaintiffs moved to amend their complaint following dismissal of the equitable claims based on abstention. In
denying the motion, the Court pointed out “[i]n the present motion, Plaintiffs seek to avoid triggering O’Shea abstention
by narrowing the scope of their requested relief.” Id. at *1.
         8
           A “trial judge’s findings in the context under consideration here largely turn on evaluation of credibility; a
reviewing court ordinarily should give those findings great deference.” Batson v. Kentucky, 476 U.S. 79, 98, n. 21.


                                                           7
      Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 8 of 9 PageID #: 158



“censure, contempt, or some other graduated sanction against Mr. Evans.” ECF No. 13, p. 27. Plaintiffs

go so far as to proffer that “[i]f this Court is concerned about the comity concerns that stem from an

interruption of state prosecutions, it can address that concern in full just by deciding it will not order relief

that will interrupt state proceedings.” Id. In the end, what plaintiffs appear to seek is an injunction that

Mr. Evans follow the law. “A general injunction which in essence orders a defendant to obey the

law is not permitted.” Meyer v. Brown & Root Const. Co., 661 F.2d 369, 373 (5th Cir. 1981).

IV.     Adequate Remedy

        Plaintiffs also argue abstention is improper because they lack an adequate remedy at law. ECF

No. 13, p. 28. Carter recognized dismissed jurors, in the appropriate circumstances, “have the legal right

to bring suit on their own behalf.” 396 U.S. at 329-330 (emphasis supplied). “Equitable remedies are

inappropriate ‘when the moving party has an adequate remedy at law and will not suffer irreparable injury

if denied equitable relief.’” Google, Inc. v. Hood, 822 F.3d 212, 222 (5th Cir. 2016) (citation omitted).

“[I]ndividual jurors subjected to racial exclusion have the legal right to bring suit on their own behalf.”

499 U.S. at 414. While Powers noted “these challenges are rare,” id., it does not follow that a dismissed

juror could not maintain such an action. While the allegations in this case do not support standing

plaintiffs have an adequate remedy at law and abstention is proper.

                                                  CONCLUSION

        For these reasons and those previously set forth in his opening memorandum, Doug Evans, in

his official capacity, respectfully requests that the Court dismiss the Complaint with prejudice.9

        This the 14th day of February, 2020.

                                                        Respectfully submitted,

                                                        DOUG EVANS, in his official capacity as the District
                                                        Attorney for the Fifth Circuit Court District


        9
            Mr. Evans stands on the arguments in his opening brief on ripeness and class standing. ECF No. 9, pp. 18-19.

                                                           8
     Case: 4:19-cv-00167-DMB-JMV Doc #: 17 Filed: 02/14/20 9 of 9 PageID #: 159



                                      BY:     LYNN FITCH, ATTORNEY GENERAL FOR THE
                                              STATE OF MISSISSIPPI

                                      BY:     /s/ Douglas T. Miracle
                                              DOUGLAS T. MIRACLE, MSB # 9648
                                              SPECIAL ASSISTANT ATTORNEY GENERAL


OFFICE OF THE ATTORNEY GENERAL
CIVIL LITIGATION DIVISION
Post Office Box 220
Jackson, Mississippi 39205-0220
Telephone: (601) 359-5654
dmira@ago.state.ms.us



                                 CERTIFICATE OF SERVICE
       I, Douglas T. Miracle, Special Assistant Attorney General for the State of Mississippi, do

hereby certify that on this date I electronically filed the foregoing document with the Clerk of this

Court using the ECF system which transmitted a copy to all counsel of record.

       This the 14th day of February, 2020.

                                                      /s/ Douglas T. Miracle
                                                      Douglas T. Miracle




                                                 9
